Citation Nr: 1811153	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's Appointed Representative


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to November 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

A February 2017 Travel Board hearing was held before the undersigned; a transcript is in the record.  During the Travel Board hearing, the Veteran's representative appeared and explained that the Veteran had become unexpectedly unavailable due to a vehicle breakdown a significant distance from the hearing site.  The Veteran's representative confirmed that the Veteran did not desire to reschedule the hearing, and instead desired for his representative to read into testimony and submit the Veteran's written statement into evidence and have the Board proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's February 2017 written statement to the Board, providing the testimony he wished to be presented at his Board hearing, explains: "I would like for you all to know that my condition has worsen[ed]."  The Veteran explained: "My bowel movements are often and painful.  I stray from eating in public places because my bowel movements are sometimes instant.  I often don't have an appetite."  Significantly, the Veteran stated: "I have bloody stools 3 to 4 times a week", and also that "I take multivitamins to maintain my weight" and "I am often very tired and irritable."

The Veteran was last afforded a VA examination for rating purposes in connection with this appeal in December 2014.  In pertinent part, the December 2014 VA examination report shows that, at that time, the Veteran described that "[h]e gets occasional blood in his stool - once a week."  Additionally, at that time the Veteran had no "weight loss," "malnutrition," "serious complications," or "general health effects attributable to the intestinal condition."  The Veteran's February 2017 written statement clearly asserts that he now experiences bloody stools three to four times more frequently than he did at the time of the most recent VA examination, and the Veteran describes potentially linked general health effects that were not shown to be present at the time of the most recent VA examination.  The Board notes that the applicable rating criteria for ulcerative colitis provide increased ratings with consideration of factors such as "malnutrition," "numerous attacks a year," "anemia," and "general debility."  See 38 C.F.R. § 4.114, Diagnostic Code 7323.

In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new up-to-date VA examination to evaluate the severity of his ulcerative colitis for rating purposes.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected ulcerative colitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his ulcerative colitis.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should afford the Veteran a VA examination to determine the current severity of his service-connected colitis.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  In particular, the VA examiner is asked to discuss, as necessary, the Veteran's report of symptoms, including: increased frequency of bloody stools (three to four times per week) and his description of difficulty maintaining his weight (taking multivitamins to maintain weight) and experiencing fatigue and mood problems.

The VA examiner should opine as to whether or not the Veteran's ulcerative colitis has become "Severe; with numerous attacks a year and malnutrition, the health only fair during remissions," or has otherwise become "Pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess."

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




